
	
		I
		111th CONGRESS
		2d Session
		H. R. 5792
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Garamendi (for
			 himself, Mr. Perriello,
			 Mr. McDermott,
			 Mrs. Napolitano,
			 Mr. DeFazio,
			 Mr. Hare, Ms. Sutton, Mr.
			 Schauer, Mr. Hinchey,
			 Ms. Kaptur,
			 Mr. Perlmutter, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require 100 percent domestic content in green
		  technologies purchased by Federal agencies or by States with Federal funds and
		  in property eligible for the renewable energy production or investment tax
		  credits.
	
	
		1.Short titleThis Act may be cited as the
			 Manufacture Renewable Energy Systems:
			 Make it in America Act of 2010.
		2.Requirements for
			 purchase of green technologies with 100 percent domestic content for use by
			 Federal Government and States
			(a)Requirement for
			 purchases by Federal GovernmentNotwithstanding the Buy American Act (41
			 U.S.C. 10a et seq.) and subject to subsection (c), only green technologies that
			 are 100 percent manufactured in the United States, from articles, materials, or
			 supplies 100 percent of which are grown, produced, or manufactured in the
			 United States, may be acquired for use by the Federal Government.
			(b)Requirement for
			 purchases by States using Federal fundsSubject to subsection
			 (c), Federal funds may not be provided to a State for the purchase of green
			 technologies unless the State agrees that the funds shall be used to purchase
			 only green technologies that are 100 percent manufactured in the United States,
			 from articles, materials, or supplies 100 percent of which are grown, produced,
			 or manufactured in the United States.
			(c)Phase-In of
			 requirementDuring the first three fiscal years occurring after
			 the date of the enactment of this Act, subsections (a) and (b) shall be
			 applied—
				(1)during the first
			 fiscal year beginning after such date of enactment, by substituting 30
			 percent for 100 percent;
				(2)during the second
			 fiscal year beginning after such date of enactment, by substituting 50
			 percent for 100 percent; and
				(3)during the third
			 fiscal year beginning after such date of enactment, by substituting 80
			 percent for 100 percent.
				(d)Green
			 technologies definedIn this
			 Act, the term green technologies means renewable energy and energy
			 efficiency products and services that—
				(1)reduce dependence
			 on unreliable sources of energy by encouraging the use of sustainable biomass,
			 wind, small-scale hydroelectric, solar, geothermal, and other renewable energy
			 and energy efficiency products and services; and
				(2)use hybrid
			 fossil-renewable energy systems.
				(e)Effective
			 dateThis section shall apply to purchases of green technologies
			 on and after October 1 of the first fiscal year beginning after the date of the
			 enactment of this Act.
			3.Renewable energy
			 production and investment tax credits limited to domestically produced
			 property
			(a)Credit for
			 electricity produced from certain renewable resourcesSubsection (d) of section 45 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(12)Domestic
				content requirement
						(A)In
				generalIn the case of any
				facility originally placed in service after December 31, 2010, such facility
				shall not be treated as a qualified facility for purposes of this section
				unless such facility is 100 percent manufactured in the United States, from
				articles, materials, or supplies 100 percent of which are grown, produced, or
				manufactured in the United States.
						(B)Transitional
				ruleIn the case of any facility originally placed in service
				before January 1, 2014, subparagraph (A) shall be applied—
							(i)in the case a facility originally placed in
				service during 2011, by substituting 30 percent for 100
				percent both places it appears,
							(ii)in the case a facility originally placed in
				service during 2012, by substituting 50 percent for 100
				percent both places it appears, and
							(iii)in the case a facility originally placed in
				service during 2013, by substituting 80 percent for 100
				percent both places it
				appears.
							.
			(b)Investment
			 energy creditSection 48 of such Code is amended by adding at the
			 end the following new subsection:
				
					(e)Domestic content
				requirement
						(1)In
				generalIn the case of any
				property for any period after December 31, 2010, such property shall not be
				treated as energy property for purposes of this section unless such property is
				100 percent manufactured in the United States, from articles, materials, or
				supplies 100 percent of which are grown, produced, or manufactured in the
				United States.
						(2)Transitional
				ruleIn the case of any property for any period before January 1,
				2014, paragraph (1) shall be applied—
							(A)in the case of any period during 2011, by
				substituting 30 percent for 100 percent both
				places it appears,
							(B)in the case of any period during 2012, by
				substituting 50 percent for 100 percent both
				places it appears, and
							(C)in the case of any period during 2013, by
				substituting 80 percent for 100 percent both
				places it
				appears.
							.
			(c)Effective
			 dates
				(1)Production
			 creditThe amendments made by subsection (a) shall apply to
			 facilities originally placed in service after December 31, 2010.
				(2)Investment
			 creditThe amendments made by subsection (b) shall apply to
			 periods after December 31, 2010, under rules similar to the rules of section
			 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the
			 date of the enactment of the Revenue Reconciliation Act of 1990).
				
